Citation Nr: 0116033	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  01-00 598	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from November 1966 to March 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

A review of the record reflects that additional action by the 
RO is necessary before the Board can proceed with appellate 
review of the veteran's claim.  In a letter received in 
January 2001, the veteran requested a hearing before regional 
office personnel before his case was sent to the Board.  In 
March 2001, the RO received the veteran's VA Form 9 (Appeal 
to Board of Veterans' Appeals), which indicates his desire to 
have a "BVA Hearing at a local VA office before a Member, or 
Members, of the BVA."  There is no documentation of record 
reflecting that the RO scheduled the veteran for hearings 
before a hearing officer and a member of the Board or that 
the veteran canceled his hearing requests.

In light of the foregoing, this case is REMANDED to the RO 
for the following development:

1.  The RO should ensure that the veteran 
is scheduled for a hearing before a 
hearing officer at the appropriate VA 
Regional Office.  

2.  The hearing officer should 
readjudicate the issue of whether the 
veteran is eligible for educational 
assistance benefits under Chapter 30, 
Title 38, United States Code.  If the 
determination of this claim remains 
unfavorable to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

3.  The RO should then take all necessary 
steps to schedule the veteran for a 
hearing before a member of the Board at 
the appropriate VA Regional Office.

4.  Upon completion of the requested 
development, the RO should return the 
veteran's claims file to the Board for 
further appellate consideration.   

The purpose of this REMAND is to ensure that the veteran is 
afforded due process.  The Board intimates no opinion as to 
the merits of this appeal.  The veteran is free to submit any 
additional evidence and argument in support of his appeal; 
however, no action is required until he is otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



